294 S.W.3d 94 (2009)
Mary B. WYMER, Appellant,
v.
CITY OF SUNSET HILLS, Respondent.
No. ED 92636.
Missouri Court of Appeals, Eastern District, Division Three.
September 29, 2009.
Robert Herman, Saint Louis, MO, for Appellant.
Robert E. Jones, Adam R. Lorenz, St. Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.
Prior report: 262 S.W.3d 293.

ORDER
PER CURIAM.
Mary B. Wymer appeals the judgment the circuit court finding her guilty of disturbing the peace in violation of section 16-2 of the City of Sunset Hills Code of Ordinances and ordering her to pay a $500 fine plus court costs. We find that grounds for reversal based on the claim of a defective information do not exist in this case. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's judgment is affirmed under Rule 30.25(b).